—Judgment, Supreme Court, New York County (Mary McGowan Davis, J.), rendered October 14, 1992, convicting defendant, after a jury trial, of criminal possession of a weapon in the third degree, and sentencing him to a term of W2 to AV2 years, unanimously affirmed.
Defendant’s contention that the indictment was constructively amended because the jury was permitted to convict him not simply on a constructive possession theory, but also pursu*164ant to alternative theories of actual possession and the statutory presumption relating to guns found in cars is without merit. As distinguished from the cases defendant relies on, the instant indictment contains a broad allegation that defendant possessed a weapon (People v Grega, 72 NY2d 489). In addition, defendant had fair notice of the charges against him since prior to trial, the prosecutor informed defense counsel that she would be relying on different theories of possession.
Defendant’s contention that the prosecutor deprived him of a fair trial by conveying that defendant had committed an uncharged robbery, by improperly arguing that defendant was a liar, and by unfairly suggesting that defendant’s testimony could be believed only if the jury found that the People’s principal witnesses had conspired to falsely implicate him is, for the most part, unpreserved, and we decline to review in the interest of justice (CPL 470.05 [2]); to the extent the claims are preserved, reversal is not warranted. Concur—Sullivan, J. P., Wallach, Kupferman, Asch and Tom, JJ.